DETAILED ACTION
This office action is responsive to the applicant’s request for continued examination filed 7/11/2022.  The application contains claims 1-21, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 PEG)
STEP 1. 
Per Step 1 of the two-step analysis, the claims are determined to include a device, method, and a non-transitory computer medium as in independent Claim 1, 8, 15 and in the therefrom dependent claims. Such terminals fall under the statutory category of “machine “, “processes”, “manufacture”. Therefore, the claims are directed to a statutory eligibility category.
Step 2A: 
The invention is directed to providing requested data to a user associated with the different related data that could be requested by the user which is akin to Mental Process, and organizing human behavior (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
determining, one or more next user interface states, of the user interface application, that correspond to one or more selectable elements in the requested user interface state, wherein a quantity of the determined one or more next user interface states is based on utilization of at least one network memory device (Mental Proses, evaluation, observation, and judgement).
Claim recite additional elements as:
receiving, by a computing device from one or more user devices, a request for a user interface state of a user interface application (insignificant extra-solution activity (pre-solution) of data gathering (MPEP 2106.05(g));
sending, by the computing device to the one or more user devices; the requested user interface state, the one or more next user interface states, and metadata that navigationally associates the requested user interface state with each of the one or more next user interface states (insignificant extra-solution activity (post-solution) (MPEP 2106.05(g)).
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are 
	receiving, from one or more user devices, a request for a user interface state of a user interface application; sending, to the one or more user devices; the requested user interface state, the one or more next user interface states that associates the requested user interface state with each of the one or more next user interface states amounts to insignificant extra-solution activity as WURC activity similar to “receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)” (see MPEP 2106.05(d)). 
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claim beyond the abstract idea include computing device.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim do not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for requesting data, determining related data, or sending the data that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2 disclose a display layout, claim 3 disclose sending encoded user interface states, claim 4 disclose a display content, and claim 5 disclose the relation between the displayed states, claim 6 determining that a data is not available and must be requested (Mental process), sending data to edge cache.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claims have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8, 10-12, 15, 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10705854. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same exact concepts.
Instant Application 
U.S. Patent No. 10705854
Claim 1
A method comprising: receiving, by a computing device from one or more user devices, a request for a user interface state of a user interface application; 

determining, by the computing device one or more next user interface states, of the user interface application, that correspond to one or more selectable elements in the requested user interface state,




Wherein a quantity of the determined one or more next user interface states is based on utilization of at least one network memory device; 



and sending, by the computing device to the one or more user devices: the requested user interface state, the one or more next user interface states, and metadata that navigationally associates the requested user interface state with each of the one or more next user interface states.
Claim 1
receiving an indication of a request, from a user device, for a first state of the first plurality of states, wherein the indication of the request comprises at least a portion of the metadata;
in response to the indication of the request for the first state of the first plurality of states, generating, by the computing system, a second plurality of images, each image of the second plurality of images corresponding to a state of a second plurality of states;

Claim 14,
wherein determining the number of images to generate comprises determining a number of user devices, associated with an edge cache, that have displayed an image corresponding to the first state


communicating, by the computing system, data comprising at least one of the second plurality of images.
Claim 15
Claim 17
The method of claim 1, wherein the second plurality of states are navigationally related to the first state (determining the related navigationally related states require the presence of metadata)
Claim 3
The method of claim 1, further comprising encoding the one or more next user interface states, wherein the sending comprises sending, to the one or more user devices, the encoded one or more next user interface states.
Claims 5 and 6
wherein generating the second plurality of images comprises encoding, prior to the user device requesting a state of the second plurality of states, the second plurality of states
Claim 4
 The method of claim 1, wherein each of the one or more next user interface states comprises at least one of a static image, a video clip, a program listing, or a program guide element.
Claim 4
The method of claim 1, wherein the user interface comprises at least one of a program listing or a program guide, and wherein generating the first plurality of images comprises encoding, for each state of the first plurality of states, an element of the at least one of the program listing or the program guide associated with the respective state
Claim 5
 The method of claim 1, wherein each of the one or more next user interface states is associated with a user command for at least one of navigating right, navigating left, navigating up, navigating down, selecting an option, or navigating to a previous user interface state.
Claim 5
The method of claim 1, wherein communicating the data comprising the first plurality of images comprises communicating one or more images encoding one or more states corresponding to a user of the user device performing at least one of navigating right, navigating left, navigating up, navigating down, selecting an option, or indicating that a state should be redisplayed.

Regarding claims 8 and 15,
Claims 8 and 15 are similar in scope to claim 1; therefore they are rejected under similar rationale.
Regarding claims 10 and 17,
Claims 10 and 17 are similar in scope to claim 3; therefore they are rejected under similar rationale.
Regarding claims 11 and 18,
Claims 11 and 18 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding claims 12 and 19,
Claims 12 and 19 are similar in scope to claim 5; therefore they are rejected under similar rationale.

Claim 2, 9, 16 are rejected on the grounds of nonstatutory double patenting of the claims 1-18 of U.S. Patent No. 10705854 in view of in view of Ludvig et al. [US 7,091968 B1, hereinafter Ludvig].
With regard to Claim 2,
U.S. Patent No. 10705854 teach the method of claim 1.
U.S. Patent No. 10705854 do not explicitly teach wherein at least one of the one or more next user interface states comprises a blank portion for inserting a continuous stream of a video clip.
Ludvig teach wherein at least one of the one or more next user interface states comprises a blank portion for inserting a continuous stream of a video clip (Fig. 5A, 504, 506, 508, Fig. 6-7, Abstract, “subscriber can transition from one program guide page to the next without interruption of the background or informational video as the program guide page graphic is changed”).
U.S. Patent No. 10705854 and Ludvig are analogous art to the claimed invention because they are from a similar field of endeavor of proving electronic programs guide. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify U.S. Patent No. 10705854 to include a video display area within the user interface resulting in resolutions as disclosed by Ludvig with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify U.S. Patent No. 10705854 as described above to allow the display promotional and advertising video that could bring profit through the usage of a blank portion of the screen and bring the user’s attentions to different content that could be interesting to the user which enrich the user experience and increase the user satisfaction by watching interesting videos instead of limiting the display to static images (Ludvig, Col. 5, “if the video is an advertisement, tracks video utilization to facilitate billing to an advertiser whenever a particular advertisement is transmitted”).
Regarding claims 9 and 16,
Claims 9 and 16 are similar in scope to claim 2; therefore they are rejected under similar rationale.
 
Claims 6-7, 13-14, 20-21 are rejected on the grounds of nonstatutory double patenting of the claims 1-18 of U.S. Patent No. 10705854 in view of in view of Yan et al. [US 2008/0307108 A1, hereinafter Yan].

With regard to Claim 6,
U.S. Patent No. 10705854 teach the method of claim 1, further comprising: generating the requested user interface state and the one or more next user interface states; and sending the requested user interface state and the one or more next user interface states (claim 1, “generating, by a computing system, a first plurality of images, each image corresponding to a state of a first plurality of states of a user interface;”, “generating, by the computing system, a second plurality of images, each image of the second plurality of images corresponding to a state of a second plurality of states”). 
U.S. Patent No. 10705854 do not explicitly teach based on determining that the requested user interface state is not stored at the at least one network memory device, for storage at the at least one network memory device.
Yan teach based on determining that the requested user interface state is not stored at the at least one network memory device, generating the requested user interface state and sending, for storage at the at least one network memory device, the requested user interface state ([0033], “Generally, the edge media server closest to a user is used to provide media contents for the user. However, if the edge media server doesn't have the media contents requested by the user, the media contents requested by user may be provided by the central media server to the edge media server and the latter in turn provides the same for the user. If the user requests the same media contents again, the edge media server may provide the media contents directly for the user”).
U.S. Patent No. 10705854 and Yan are analogous art to the claimed invention because they are from a similar field of endeavor of provide media contents for the user. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify U.S. Patent No. 10705854 to include the ability to use edge cash for data delivery resulting in resolutions as disclosed by Yan with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify U.S. Patent No. 10705854 as described above to alleviate loads of the streaming media service on network (Yan, [0007]) and to improve user experiences, through the reduction of delay between a user action and an associated update of a user interface.

With regard to Claim 7,
U.S. Patent No. 10705854 teach the method of claim 1, wherein the sending the one or more next user interface states comprises: sending one or more next user interface states (claim 1, “generating, by the computing system, a second plurality of images, each image of the second plurality of images corresponding to a state of a second plurality of states; and communicating, by the computing system, data comprising at least one of the second plurality of images”).
U.S. Patent No. 10705854 do not explicitly teach sending a first portion to a first network memory device, of the at least one network memory device associated with a first portion of the one or more user devices; and sending a second portion to a second network memory device, of the at least one network memory device associated with a second portion of the one or more user devices.
Yan teach sending a first portion of the one or more next user interface states to a first network memory device, of the at least one network memory device associated with a first portion of the one or more user devices; and sending a second portion of the one or more next user interface states to a second network memory device, of the at least one network memory device associated with a second portion of the one or more user devices ([0033], “Generally, the edge media server closest to a user is used to provide media contents for the user. However, if the edge media server doesn't have the media contents requested by the user, the media contents requested by user may be provided by the central media server to the edge media server and the latter in turn provides the same for the user. If the user requests the same media contents again, the edge media server may provide the media contents directly for the user”, multiple edge media servers will server different users based on the location and the users’ requested data).
U.S. Patent No. 10705854and Yan are analogous art to the claimed invention because they are from a similar field of endeavor of provide media contents for the user. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify U.S. Patent No. 10705854 to include the ability to use edge cash for different data delivery to different users resulting in resolutions as disclosed by Yan with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify U.S. Patent No. 10705854 as described above to alleviate loads of the streaming media service on network (Yan, [0007]) and to improve user experiences, through the reduction of delay between a user action and an associated update of a user interface.
Regarding claims 13 and 20,
Claims 13 and 20 are similar in scope to claim 6; therefore they are rejected under similar rationale.
Regarding claims 14 and 21,
Claims 14 and 21 are similar in scope to claim 7; therefore they are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected 35 U.S.C. 103 (a) as being unpatentable over Clancy et al. [US 2004/0002987 A1, hereinafter Clancy] in view of Britto et al. [US 8,832,184 B1, hereinafter Britto].

With regard to Claim 1,
	Clancy teach a method comprising: 
receiving, by a computing device from one or more user devices, a request for a user interface state of a user interface application ([0062], [0073], scrolling pages, [0078], requesting EPG display);
determining, by the computing device, one or more next user interface states, of the user interface application, that correspond to one or more selectable elements in the requested user interface state (Fig. 9B, [0044], “gateway 302 may include a virtual node 314 that is integral with server-type hardware within a single physical apparatus. Moreover, gateway 302 functions and (virtual) node 314 functions may be performed using the same processor(s) and/or the same memory or memories”, [0094], “displayed portion 908 is excerpted from current EPG data in the displayable format 832 out of cached portion 906. Cached portion 906 is defined in the upwards, rightwards, downwards, and leftwards directions by arrows 910 … cached portion 906 may be intentionally created using a prefetching mechanism”, [0099], “user may provide the input using scroll keys, page up/down buttons, etc. from a remote control, by selecting menu options, and SO forth”, [0095], “prefetching mechanism, cached portion 906 is maintained in the vicinity of or in proximity to displayed portion 908 in each direction 910 such that one or more page scrolling request inputs from a user may be fulfilled without a user detecting EPG data retrieval latency. Hence, displayed portion 908 may be moved around current EPG data in the displayable format 832 along a direction 910 of cached portion 906”, [0113], [0147], [0157], “Node determines what information database needs to fetch the next channel's/line's information figuring from end of current M lines of cache”, [0094]-[0095]); and 
at least one network memory device ([0026], [0062], “EPG data that is returned to user interface portion 506 is displayed by user interface portion”, user’s device is network memory device);
sending, by the computing device to the one or more user devices: 
the requested user interface state (Fig. 6, Fig. 9b, Fig. 10, 1002-1020, [0157], [0044], “gateway 302 may include a virtual node 314 that is integral with server-type hardware within a single physical apparatus. Moreover, gateway 302 functions and (virtual) node 314 functions may be performed using the same processor(s) and/or the same memory or memories”, [0062], “EPG data that is returned to user interface portion 506 is displayed by user interface portion”, [0095], [0099], user request a user interface state by interacting with a remote control and the system display the requested user interface state), 
the one or more next user interface states, and metadata that navigationally associates the requested user interface state with each of the one or more next user interface states (Fig. 10, Fig. 9b, [0094], “Cached portion 906 is defined in the upwards, rightwards, downwards, and leftwards directions by arrows 910”, “cached portion 906 may be intentionally created using a prefetching mechanism”).
Clancy do not explicitly teach wherein a quantity of the determined one or more next user interface states is based on utilization of at least one memory device. 
Britto teach wherein a quantity of the determined one or more next user interface states is based on utilization of at least one memory device (Fig. 2, Col. 6, lines 1-33, “subroutine getPrefetchTree( ) 
{availableSpace = number of nodes that should be prefetched	
currentState = node representing the current state of the application in the server side cache	prefetchTree = empty prefetch tree	set currentState as root of prefetchTree currentLevelNodes = empty list of nodes	
 add currentState to currentLevelNodes while (availableSpace > 0) {  nextLevelNodes=CALLprocessNextLevelNodes(prefetchTree, availableSpace, currentLevelNodes)currentLevelNodes = nextLevelNodes} return prefetchTree	
} subroutine processNextLevelNodes(prefetchTree, availableSpace,                currentLevelNodes) {	nextLevelNodes = collect all children from nodes in currentLevelNodes sortedNextLevelNodes = sort nextLevelNodes in decreasing             order of frequency of use
 while ((sortedNextLevelNodes has more elements) &&	(availableSpace > 0)) 
{nextNode = get next node from sortedNextLevelNodes, the above Pseudocode teach the ability to identify the required UI states based on the available memory space, as shown in the while loop the system is dynamically updating the number of UI states to request based on the current memory state “While (availableSpace>0) {…}”).
 Clancy and Britto are analogous art to the claimed invention because they are from a similar field of endeavor of prefetching data. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Clancy to include the ability to request data based on the edge cash available memory resulting in resolutions as disclosed by Britto with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Clancy as described above to alleviate loads of the streaming media service on network by requesting the number of user interface that could be received and stored to reduce the amount of data transferred between a server and client.

With regard to Claim 3,
Clancy-Britto teach the method of claim 1, further comprising encoding the one or more next user interface states, wherein the sending comprises sending, to the one or more user devices, the encoded one or more next user interface states (Clancy, Fig. 7, [0027], [0152], pages are encoded before sending to the users’ device, Britto, Col. 9, lines 38-39, “server cache may be encoded as a number of XML files on a disk”).

With regard to Claim 4,
Clancy-Britto teach the method of claim 1, wherein each of the one or more next user interface states comprises at least one of a static image, a video clip, a program listing, or a program guide element (Clancy, Fig. 6, [0148]).

With regard to Claim 5,
Clancy-Britto teach the method of claim 1, wherein each of the one or more next user interface states is associated with a user command for at least one of navigating right, navigating left, navigating up, navigating down, selecting an option, or navigating to a previous user interface state (Clancy, Fig. 9B, [0094], “displayed portion 908 is excerpted from current EPG data in the displayable format 832 out of cached portion 906. Cached portion 906 is defined in the upwards, rightwards, downwards, and leftwards directions by arrows 910 … cached portion 906 may be intentionally created using a prefetching mechanism”, [0095], “prefetching mechanism, cached portion 906 is maintained in the vicinity of or in proximity to displayed portion 908 in each direction 910 such that one or more page scrolling request inputs from a user may be fulfilled without a user detecting EPG data retrieval latency. Hence, displayed portion 908 may be moved around current EPG data in the displayable format 832 along a direction 910 of cached portion 906”, [0113], [0147], [0157], “Node determines what information database needs to fetch the next channel's/line's information figuring from end of current M lines of cache”).

With regard to Claim 6,
Clancy-Britto teach the method of claim 1, further comprising:
based on determining that the requested user interface state is not stored at the at least one network memory device (Britto, Fig. 2A, 204, 206, 214, 210, Col. 7, lines 54-63, “FIG. 2A, at block 202 client input is received by a state-based application. Next, at block 204, a look-up is done on the client-side cache based on the input to determine whether an operation corresponding to the input is present in the client-side cache. As previously noted, the client-side cache contains a Subset of the information stored in the server-side cache”),  generating the requested user interface state and the one or more next user interface states, and sending the requested user interface state and the one or more next user interface states (Clancy, Fig. 9B, [0094], “displayed portion 908 is excerpted from current EPG data in the displayable format 832 out of cached portion 906. Cached portion 906 is defined in the upwards, rightwards, downwards, and leftwards directions by arrows 910 … cached portion 906 may be intentionally created using a prefetching mechanism”, [0095], [0113], [0147], [0157], “Node determines what information database needs to fetch the next channel's/line's information figuring from end of current M lines of cache”, Britto, Fig. 2A-2B, 206, 214, Col. 7, lines 54-63, “FIG. 2A, at block 202 client input is received by a state-based application. Next, at block 204, a look-up is done on the client-side cache based on the input to determine whether an operation corresponding to the input is present in the client-side cache. As previously noted, the client-side cache contains a Subset of the information stored in the server-side cache”).

Regarding claims 8 and 15,
Claims 8 and 15 are similar in scope to claim 1; therefore they are rejected under similar rationale.
Regarding claims 10 and 17,
Claims 10 and 17 are similar in scope to claim 3; therefore they are rejected under similar rationale.
Regarding claims 11 and 18,
Claims 11 and 18 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding claims 12 and 19,
Claims 12 and 19 are similar in scope to claim 5; therefore they are rejected under similar rationale.
Regarding claims 13 and 20,
Claims 13 and 20 are similar in scope to claim 6; therefore they are rejected under similar rationale.


Claims 2, 9, 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clancy et al. [US 2004/0002987 A1, hereinafter Clancy] in view of Britto et al. [US 8,832,184 B1, hereinafter Britto] in view of Ludvig et al. [US 7,091968 B1, hereinafter Ludvig].

With regard to Claim 2,
Clancy-Britto teach the method of claim 1.
Clancy-Britto do not explicitly teach wherein at least one of the one or more next user interface states comprises a blank portion for inserting a continuous stream of a video clip.
Ludvig teach wherein at least one of the one or more next user interface states comprises a blank portion for inserting a continuous stream of a video clip (Fig. 5A, 504, 506, 508, Fig. 6-7, Abstract, “subscriber can transition from one program guide page to the next without interruption of the background or informational video as the program guide page graphic is changed”).
Clancy-Britto and Ludvig are analogous art to the claimed invention because they are from a similar field of endeavor of proving electronic programs guide. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Clancy-Britto to include a video display area within the user interface resulting in resolutions as disclosed by Ludvig with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Clancy-Britto as described above to allow the display promotional and advertising video that could bring profit through the usage of a blank portion of the screen and bring the user’s attentions to different content that could be interesting to the user which enrich the user experience and increase the user satisfaction by watching interesting videos instead of limiting the display to static images (Ludvig, Col. 5, “if the video is an advertisement, tracks video utilization to facilitate billing to an advertiser whenever a particular advertisement is transmitted”).

Regarding claims 9 and 16,
Claims 9 and 16 are similar in scope to claim 2; therefore they are rejected under similar rationale.

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Clancy et al. [US 2004/0002987 A1, hereinafter Clancy] in view of Britto et al. [US 8,832,184 B1, hereinafter Britto] in view of Yan et al. [US 2008/0307108 A1, hereinafter Yan].

With regard to Claim 7,
Clancy-Britto teach the method of claim 1, wherein the sending the one or more next user interface states comprises: sending a first portion of the one or more next user interface states to a first portion of the one or more user devices, sending a second portion of the one or more next user interface states to a second portion of the one or more user devices (Clancy, Fig. 1, Fig. 9B, 94, “displayed portion 908 is excerpted from current EPG data in the displayable format 832 out of cached portion 906. Cached portion 906 is defined in the upwards, rightwards, downwards, and leftwards directions by arrows 910 … cached portion 906 may be intentionally created using a prefetching mechanism”, 95,[113], [0147], [0157], “Node determines what information database needs to fetch the next channel's/line's information figuring from end of current M lines of cache”, [0027]-[0028], “EPG server 118 creates different versions of EPG data (e.g., different versions of a program guide) that include those channels of relevance to respective headend services, and content distribution system 106 transmits the EPG data to multiple client devices 108(1), 108(2), . . . , 108(N)”).
Clancy-Britto do not explicitly teach a first network memory device associated with a first portion of the one or more user devices; and a second network memory device associated with a second portion of the one or more user devices.
Yan teach sending a first portion of the one or more next user interface states to a first network memory device associated with a first portion of the one or more user devices; and sending a second network memory device associated with a second portion of the one or more user devices ([0033], “Generally, the edge media server closest to a user is used to provide media contents for the user. However, if the edge media server doesn't have the media contents requested by the user, the media contents requested by user may be provided by the central media server to the edge media server and the latter in turn provides the same for the user. If the user requests the same media contents again, the edge media server may provide the media contents directly for the user”, multiple edge media servers will server different users based on the location and the users’ requested data).
Clancy-Britto and Yan are analogous art to the claimed invention because they are from a similar field of endeavor of provide media contents for the user. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Clancy to include the ability to use edge cash for different data delivery to different users resulting in resolutions as disclosed by Yan with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Clancy as described above to alleviate loads of the streaming media service on network (Yan, [0007]) and to improve user experiences, through the reduction of delay between a user action and an associated update of a user interface.

Regarding claims 14 and 21,
Claims 14 and 21 are similar in scope to claim 7; therefore they are rejected under similar rationale.
Response to Arguments
Applicant argue that claims 1, 8, and 15 disclose, by dynamically adjusting the “volume of encoded UI states to be pushed to edge caches 318 and 320 prior to their request .. . based on edge cache 318 or edge cache 320’s current utilization,” the edge caches may “more efficiently deliver the UI states for the program group.” Shown at  Specification, paragraph [0041]. By delivering the UI states more efficiently and offering a better user interface experience, the claim as a whole integrates any alleged exception into a practical application.
Examiner respectfully disagree, 
First, the claims do not disclose dynamically adjusting the volume of encoded UI states to be pushed to edge cache.
Second, the limitations are recited at a high level of generality, without providing sufficient details that provide a specific means that improve the relevant technology. For example the system do not disclose an unconventional method for determining or identifying a number of UI states based on utilization of a network memory device. 

Applicant submits that these double patenting rejections are improper because the claims of the present application are patentably distinct from the cited documents. In particular, independent claims 1, 8, and 15 recite, inter alia, “wherein a quantity of the determined one or more next user interface states is based on utilization of at least one network memory device.” At least these features are patentably distinct from the cited documents.
Examiner respectfully disagrees, See U.S. Pat. No. 10,705,854 claim 14, “wherein determining the number of images to generate comprises determining a number of user devices, associated with an edge cache, that have displayed an image corresponding to the first state”.

Applicant argue that Clancy do not teach that the next user interface correspond to any displayed element (Remarks, P.11).
Examiner respectfully disagrees, the claim require that the next user interface correspond to selectable element and not displayed element which is taught by Clancy teach that the next user interface states correspond to selectable elements that could be displayed or not and it is selected using scrolling inputs in a specific direction, See at least [0094]-[0095], “prefetching mechanism, cached portion 906 is maintained in the vicinity of or in proximity to displayed portion 908 in each direction 910 such that one or more page scrolling request inputs from a user may be fulfilled without a user detecting EPG data retrieval latency. Hence, displayed portion 908 may be moved around current EPG data in the displayable format 832 along a direction 910 of cached portion 906” and also that the next user interface correspond to selectable menu options See at least [0099], “user may provide the input using scroll keys, page up/down buttons, etc. from a remote control, by selecting menu options, and SO forth”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., display selectable elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see P.11, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1, 8, 15 under 35 USC 102(a) and 35 USC 102(b) as being anticipated by Clancy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Britto that teach that a quantity of the determined one or more next user interface states is based on utilization of at least one memory device (Fig. 2, Col. 6, lines 1-33, by disclosing a  Pseudocode that teach the ability to identify the required UI states based on the available memory space, as shown in the while loop the system is dynamically updating the number of UI states to request based on the current memory state “While (availableSpace>0) {…}”). Clancy and Britto are analogous art to the claimed invention because they are from a similar field of endeavor of prefetching data. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Clancy to include the ability to request data based on the edge cash available memory resulting in resolutions as disclosed by Britto with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Clancy as described above to alleviate loads of the streaming media service on network by requesting the number of user interface that could be received and stored to reduce the amount of data transferred between a server and client.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. US 8,886,715 B1 issued to Zhu et al. Zhu disclose the ability to pre-fetch map tiles based on the current displayed data and the data corresponding to the user interaction See at least Fig. 3-4, Abstract, Col. 6, lines 43-53

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174